— In a matrimonial action in which the plaintiff was previously granted a judgment of divorce, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, entered June 27, 1978, as (1) granted plaintiff’s motion for entry of a money judgment of $7,030 for accrued arrears in alimony and child support, without a hearing, and (2) denied defendant’s cross motion to consolidate plaintiffs motion with his prior application for downward modification of the alimony and support provisions contained in the judgment of divorce. Order reversed insofar as appealed from, without costs or dibursements, and the defendant’s cross motion is granted to the extent that the branch of plaintiff’s motion which seeks entry of a judgment for arrears is consolidated with defendant’s application for downward modification. A consolidated hearing should be held forthwith to resolve both issues. The interest of justice requires that all applications in this matter be heard together expeditiously. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.